Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 09 November 2021 for application number 17/220,428. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 16-30 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  4/1/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 25-27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alejo et al. (NPL titled “A Robust Localization System for Inspection Robots in Sewer Networks”) in view of Michel et al. (WO 2017/059263).
Regarding claim 16, Alejo discloses a localization method for mobile remote inspection and/or manipulation tools in confined spaces (abstract), the method comprising the steps of: 
placing a mobile remote inspection and/or manipulation device inside a confined space, the device having a carrier movable within the confined space and an inspection and/or manipulation tool (fig. 1; section 3); 
arranging a number of pose sensors (i.e. wheel encoders) on the movable carrier for providing signals indicative of the position and orientation of the movable carrier (sections 3 and 6; fig. 4); 
providing a number of distance sensors on the movable carrier (section 3, “RGB-D cameras”); 
navigating the movable carrier with the inspection and/or manipulation tool inside the confined space (section 1, second paragraph; section 3, first paragraph); 
determining sensed pose data indicative of the current position and orientation of the movable carrier within the confined space using signals received from the pose sensors (section 6.3, “fusing odometry” using fused data from VO and wheel encoders); 
sensing the distance to interior surfaces of the confined space using the distance sensors on the movable carrier (sections 3, 5.3, 7);  
identifying the most likely pose of the movable carrier based on the comparison results (section 5.3, between detected manhole position and the position of the neighboring manholes given in the GIS); and 
determining the 3D pose of the movable carrier as the identified most likely pose (section 5, first paragraph).
Although Alejo further discloses accessing a pre-existing environment model of the confined space, the environment model representing at least some of the interior surfaces of the confined space (figs. 2, 3), Alejo does not explicitly disclose a three-dimensional (3D) environment model of the confined space; simulating distance measurements as they would result from a set of candidate poses of the movable carrier using the 3D environment model, the set of candidate poses generated based on the sensed pose data; comparing the obtained distance simulation results to the actual distance measurements provided by the distance sensors;
In the same field of endeavor, Michel discloses a three-dimensional (3D) environment model of the confined space (pars. 11, 34-36); simulating distance measurements as they would result from a set of candidate poses of the movable carrier using the 3D environment model, the set of candidate poses generated based on the sensed pose data; comparing the obtained distance simulation results to the actual distance measurements provided by the distance sensors (fig. 3; pars. 34, 35, 61, 63).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Alejo to include the teachings of Michel in order to render a model image from a 3D model (Michel, par. 6).
Regarding claim 18, see teachings of claim 16.  Alejo further discloses wherein the inspection and/or manipulation tool is an inspection sensor or camera or an actuator mounted on a robot, a manipulator arm, a hand-held pole or other device configured to bring and/or move the inspection and/or manipulation tool inside the confined space (section 3, RGB-D cameras).
Regarding claim 25, see teachings of claim 16.  Alejo and Michel further discloses wherein generating the set of candidate poses and identifying the most likely pose include using probalistic sensor data fusion based on a Monte Carlo localization or particle filtering technique (Alejo, section 5).
Regarding claim 26, see teachings of claims 16 and 25.  Alejo and Michel further discloses wherein the Monte Carlo localization or particle filtering technique includes an initialization step in which the initial belief is set following a normal distribution of particles in the surroundings of the place where the mobile remote device was deployed, a prediction step in which the poses of the particles are updated based on the received sensed pose data and considering typical sensor noise, an update step in which weights are assigned to each of the particles based on the simulated distance measurements and the actual distance measurements, wherein the particles which are likely to give the actual distance measurements receive a higher weight, and a resampling step in which a new set of particles is obtained by resampling the particles according to the weights (Alejo, section 5; Michel, fig. 3; pars. 34, 35, 61, 63).
Regarding claim 27, see teachings of claim 16.  Alejo and Michel further discloses further including, after the pose of the movable carrier is determined, calculating the tool pose of the inspection and/or manipulation tool mounted on the movable carrier and localizing data recorded by the tool and/or using the determined pose data of the movable carrier for controlling the tool (Alejo, section 5; Michel, fig. 3, step 314).
Regarding claim 29, Alejo discloses a localization system for mobile remote inspection and/or manipulation tools in confined spaces (abstract), the system comprising: 
a mobile remote inspection and/or manipulation device including a carrier movable within the confined space and an inspection and/or manipulation tool (fig. 1; section 3); 
a number of pose sensors (i.e. wheel encoders) arranged on the movable carrier for providing signals indicative of the position and orientation of the movable carrier (sections 3 and 6; fig. 4); 
a number of distance sensors arranged on the movable carrier for providing signals indicative of the distance to interior surfaces of the confined space (section 3, “RGB-D cameras”); and 
a control device including processor means and a memory, the memory storing a pre- existing environment model of the confined space and a program code (section 9.5).
Alejo does not explicitly disclose a three-dimensional (3D) environment model.
In the same field of endeavor, Michel discloses a three-dimensional (3D) environment model (pars. 11, 34-36).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Alejo to include the teachings of Michel in order to render a model image from a 3D model (Michel, par. 6).
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 18.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alejo and Michel, and further in view of Deichmann et al. (US 2004/0107080).
Regarding claim 17, see teachings of claim 16.  Although Alejo and Michel further discloses wherein the 3D environment model is obtained from technical drawings of the confined space or through laser or light scanning of the confined space (Alejo, section 3; Michel, pars. 11, 34-36), Alejo and Michel does not explicitly disclose wherein the pre-existing 3D environment model consists of a set of connected triangles representing the interior surfaces of the confined space.
In the same field of endeavor, Deichmann discloses wherein the pre-existing 3D environment model consists of a set of connected triangles representing the interior surfaces of the confined space (par. 195; fig. 7).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Alejo and Michel to include the teachings of Deichmann in order to obtain triangular-based representation in 3D modeling (Deichmann, pars. 206, 219).

Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alejo and Michel, and further in view of Low et al. (US 2019/0242728).
Regarding claim 19, see teachings of claim 16.  Although Alejo and Michel further discloses the mobile remote inspection and/or manipulation device and one or more drive motors to drive at least some of the wheels and a video camera for capturing images of the interior surfaces of the confined space (Alejo, section 3), Alejo and Michel does not explicitly disclose wherein the mobile remote inspection and/or manipulation device is a magnetic climbing robot configured to climb magnetic surfaces, the climbing robot including a platform comprising magnetic wheels.
In the same field of endeavor, Low discloses a magnetic climbing robot configured to climb magnetic surfaces, the climbing robot including a platform comprising magnetic wheels (pars. 136, 138, 172, 174).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Alejo and Michel to include the teachings of Low in order to overcome physical obstacles (Low, par. 136).
Regarding claim 20, see teachings of claims 16 and 19.  Alejo and Michel and Low further discloses wherein the magnetic climbing robot includes an inertial measurement unit arranged to measure linear acceleration along three axes and also measure rotation speed around three axes and to provide signals indicative thereof, wherein the sensed pose data of the movable carrier is determined using the measurement signals provided by the inertial measurement unit (Alejo, section 6.1).
Regarding claim 21, see teachings of claims 16 and 19.  Alejo and Michel and Low further discloses wherein providing a number of distance sensors on the movable carrier includes providing a plurality of laser range finder devices or time-of-flight cameras (Alejo, section 2, “LIDAR” which stands for Laser Imaging Detection and Ranging).
Regarding claim 22, see teachings of claims 16 and 19.  Alejo and Michel and Low further discloses wherein the magnetic climbing robot includes rotary encoders mounted on shafts of the climbing robot and configured to measure and provide signals indicative of the angular position or motion of the wheels of the movable carrier, wherein the sensed pose data of the movable carrier is determined using the measurement signals provided by the rotary encoders (Alejo, sections 5, 6.1).
Regarding claim 23, see teachings of claims 16, 19, and 22.  Alejo and Michel and Low further discloses wherein the magnetic climbing robot includes both an inertial measurement unit and at least two rotary encoders assigned to different wheels of the movable carrier, wherein the set of candidate poses is generated based on measured inertial signals received from the inertial measurement unit and measured odometry signals received from the rotary encoders and considering typical sensor noise of the inertial measurement unit and the rotary encoders (sections 5, 6.1).

Allowable Subject Matter
Claims 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24, none of the references, alone or in combination, discloses wherein the mobile remote inspection and/or manipulation device is a movable pole mounting an inspection camera, the movable pole being extendable and retractable in its longitudinal direction and rotatable around its longitudinal axis, with position, angular and rotary sensors arranged on the pole to provide signals indicative of the linear and rotary position of the pole.
Regarding claim 28, none of the references, alone or in combination, discloses wherein the inspection and/or manipulation tool includes a camera or sensor providing inspection data, and further comprising at least one of the following: storing recorded inspection data with associated localization data; storing mission data including the path of the device, the states of the tool and any annotations an operator generates during a mission together with the recorded inspection and localization data; and displaying a 3D visualization of the area of the environment of the mobile remote device, at which the camera or sensor is focused on.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486